Citation Nr: 1518296	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-11 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right ear hearing loss.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 









INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1976 to July 1997.  

This appeal derived from a downstream element of a claim for service connection for hearing loss that was received in December 2008.  This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for right ear hearing loss and assigned an initial noncompensable (0 percent) disability rating, effective December 8, 2008 (the day the claim for service connection was received by VA).  As discussed below, the agency of original jurisdiction (AOJ) has yet to adjudicate the aspect of the claim with regard to service connection for left ear hearing loss.  The Veteran entered a notice of disagreement with the initial disability rating assigned.  

The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for Left Ear Hearing Loss

On December 8, 2008, the Veteran filed an informal claim for service connection for "hearing loss," without limitation of the claim to only the right ear.  See December 2008 report of contact.  The contention at that time, liberally construed for the Veteran, is that his bilateral hearing loss is due to in-service acoustic trauma.  Such contention of bilateral hearing loss claim is derived both from the general nature of the claim and the context of the contention that acoustic trauma in service caused the hearing loss.  While the Veteran subsequently reported on the severity of right ear hearing loss in an October 2009 Statement in Support of Claim, stating that he had lost most of the hearing in the right ear, he did not deny that he also had left ear hearing loss disability, or suggest that the left ear hearing loss was not also caused by the acoustic trauma, or express in any way that he was limiting the service connection claim only to right ear hearing loss. 

Other evidence during the appeal supports the finding that the Veteran actually claimed service connection for bilateral hearing loss.  For example, in a February 2013 written statement, the Veteran contended that the evidence of record demonstrates hearing loss in both ears.  A September 2014 private audiology report notes hearing loss for VA purposes in both ears.  See 38 C.F.R. § 3.385 (2014).  The evidence showing that the Veteran also has left ear hearing loss disability according to 38 C.F.R. § 3.385, similar to the hearing loss disability in the right ear that meets these standards, is further suggestive of current hearing loss disability in both ears based on the common in-service etiology of acoustic trauma.  While adjudicating and granting service connection for right ear hearing loss based on in-service noise exposure, the RO did not adjudicate the related issue of service connection for left ear hearing loss.  

The Veteran raised a claim for service connection that included left ear hearing loss when he filed the original claim for service connection for "hearing loss" in December 2008.  Under the unique facts of this case, the issue of service connection for left ear hearing loss is an upstream element of the current appeal, as the initial claim for service connection for bilateral hearing loss encompassed a claim for service connection for left ear hearing loss.  The Veteran has already perfected an appeal for a different aspect of the larger claim, on the downstream question of higher initial disability rating for right ear hearing loss.  

The unadjudicated claim for service connection for left ear hearing loss (upstream issue) is inextricably intertwined with the appealed issue of a higher initial disability rating for right ear hearing loss (downstream issue) because of the nature of the rating criteria at 38 C.F.R. § 4.85 and 4.87, which provide for different criteria depending upon whether the hearing loss in the second ear is service connected.  Both issues derive from the initial claim for service connection for bilateral hearing loss.  While the appeal of the rating for right ear hearing loss, on its face, purports to only pertain to the rating for right ear hearing loss, as there remains an upstream aspect of the service connection claim (service connection for left ear hearing loss) that is as yet unadjudicated, and that adjudication will have a direct effect on the adjudication of the appealed issue of initial rating for right ear hearing loss (as the adjudication of service connection for left ear hearing loss will determine whether the right ear hearing loss is rated on its own or together with left ear hearing loss), the issues are not only intertwined but derive from the same original claim for service connection.  In this unusual situation, the Board has jurisdiction of the underlying and unadjudicated "upstream" issue of service connection for left ear hearing loss.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (observing that a claim for service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date).

In the interest of fairness to the Veteran, the Board finds the issue of service connection for left ear hearing loss should be remanded to the AOJ for appropriate development and initial adjudication of the issue of service connection for left ear hearing loss.  The AOJ should address service connection for left ear hearing loss in the first instance; therefore, the Board finds that a remand is required prior to adjudicate the claim for service connection for left ear hearing loss.  

Initial Rating for Right Ear Hearing Loss

The Board finds that any decision with respect to the claim for service connection for left ear hearing loss being remanded above may affect the issue of a higher initial disability rating for right ear hearing loss, as it will determine whether the right ear is to be rated by itself (assigning a "normal" rating for the non-service-connected ear as instructed by 38 C.F.R. § 4.85(f)) or whether bilateral hearing loss will be rated together based on the severity of each ear by combining the Roman Number designations for each ear using Table VII at 38 C.F.R. § 4.85 (as instructed under 38 C.F.R. § 4.85(e)).  The Board finds that the issue of a higher rating for 

right ear hearing loss is inextricably intertwined with the unadjudicated upstream claim for service connection for left ear hearing loss because a hypothetical grant of the pending service connection claim for left ear hearing loss could significantly change the adjudication of the initial rating for right ear hearing loss issue because such a grant would affect how VA rates the Veteran's level of hearing impairment (both ears service-connected versus one service-connected ear and one non-service-connected ear).  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also 38 C.F.R. § 4.85 (2014).  Consideration of the issue of a higher initial disability rating for right ear hearing loss, therefore, will be deferred until the intertwined issue of service connection for left ear hearing loss is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  As the pending issue of a higher initial disability rating for right ear hearing loss is inextricably intertwined with the service connection claim for left ear hearing loss, right ear hearing loss rating should be deferred until the issue of service connection for left ear hearing loss is adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of service connection for left ear hearing loss.    

2.  The AOJ should then adjudicate or readjudicate the issue of initial rating service-connected hearing loss.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




